                                                                     USDC-SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC#:
                                                                     nATEFILED:          /   /50/zozo
 DANIEL WILLIAMS,

                                  Plaintiff,
                                                                           No. 19-CV-5200 (RA)
                            V.

                                                                       MEMORANDUM OPINION
 NEW YORK CITY DEPARTMENT OF
                                                                            &ORDER
 CORRECTION; CITY OF NEW YORK;
 JOHN DOES 1-10, in their individual and
 official capacities,

                                  Defendants.


RONNIE ABRAMS, United States District Judge:
         Plaintiff Daniel Williams brings this action against Defendants New York City

Department of Correction ("DOC"), the City of New York, and ten John Doe Defendants in their

individual and official capacities. Plaintiff alleges claims of discrimination under federal and

state law. Before the Court is Defendants' motion to dismiss. For the following reasons, the

motion is granted.

                                               BACKGROUND 1

         Plaintiff, an African American male, was a correction officer at DOC from January 2014

or 2016 to February 2018. 2 During this period, he was assigned to work at the Manhattan

Detention Complex (the "MDC"). He alleges that he was subject to race discrimination and

retaliation, resulting ultimately in his termination, following an incident in March 2017.


         1
          The Court draws the following facts from Plaintiff's complaint, see Dkt. I, and for the purposes of this
motion, accepts them as hue. See Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007).
         2
           The complaint states that Plaintiff began to work for DOC both in January 2014 and January 2016. See
Compl. Jrlr 9, 16. Plaintiff's opposition then states that he began to work for DOC in January 2016, see Pl.'s Opp. at
2, whereas Defendants' motion says he began in January 2014, see Defs.' Mot. at 3. Although this fact is unclear
based on the complaint and briefing, it has no bearing on the outcome of this motion.
        On March 24, 2017, Plaintiff alleges that he and several other correction officers, who

were all white, were ordered by a Captain Ellerbe to move Taiwan Heath, a man detained at the

MDC, into his cell. According to Plaintiff, once Heath was in his cell, "Captain Ellerbe sprayed

Heath with Oleoresin Capsicum, also known as pepper spray." Comp!. Jr 20. The next day,

Plaintiff observed that Heath remained in his cell "contaminated with pepper spray." Id. Jr 21.

Plaintiff allegedly reported this to Captains Black and Ingram, telling them "that he had never

seen a white inmate treate[d] in this same manner." Id. Jr 22. He also alleges that he was the

only correction offic_er to report this incident.

        In April 2017, Captain Firsov contacted Plaintiff"to fill out a 'use-of-force allegation'

form" regarding the March 24, 2017 incident. Id. Jr 23. Plaintiff complied with that request. 3

Several months later, on July 13, Plaintiff was ordered to meet with DOC' s Investigation

Division to discuss the March 24, 2017 incident. Plaintiff insists that, during the interview, he

"steadfastly asserted that he submitted the required forms upon being ordered by his superiors

and steadfastly asserted that [he] did not use force on Heath." Comp!. Jr 25.

        Following the interview, Plaintiff asserts that he "became the subject of aggressive but

baseless investigations and meritless departmental charges," resulting in his termination on

February 15, 2018. Id. Jr 31. According to Plaintiff, when he asked Captain Green why he was

fired, Captain Green responded, "I don't know." Id. Jr 27.

         Plaintiff now alleges that "race and retaliation [w ]as the motivating factor in their filing

and sustaining baseless charges against Plaintiff and eventually firing Plaintiff." Id. Jr 37; see

also id. Jr 44 ("Defendant has discriminated against Plaintiff on the basis of his race and sex and


           3 The complaint refers to two exhibits: Exhibit B, an e-mail showing Captain Firsov's request for Plaintiff

                                                                                     r
to fill out the form, and Exhibit C, Plaintiff's completed use-of-force form. See id 23. Neither exhibit, however,
was attached to the complaint. See Dkt. I; see also Defs.' Mot. at 3 n.2 ("The Complaint fails to annex plaintiff's
report as Exhibit 'C,' as stated.").

                                                           2
retaliated against Plaintiff for speaking out against CORRECTIONS's inhumane and

discriminatory practices."). He notes that he was allegedly both the only African American

correction officer involved in the March 24, 2017 incident and the only officer among that group

to be fired. He also more broadly alleges that DOC has a practice and policy of race

discrimination. He contends, for instance, that "no white or male officer of CORRECTIONS has

ever been fired" or "faced departmental charges for reporting an unsafe inmate condition." Id.     ll'll'
35-36. He further asserts that "the entire investigation and disciplinary system within the

CORRECTIONS is a mechanism through which discrimination based on color, sex, race and

national origin is perpetuated," and "[t]his pattern of racial and sexual discriminatory conduct by

CORRECTIONS is so rampant and blatant that supervising officers of the CORRECTOINS are

afraid to confront the culture of racism and retaliation." Id. ]l']l' 40-41.

        In March 2018, Plaintiff asked the Equal Employment Opportunity Commission (the

"EEOC") to bring charges against DOC in connection with his termination. On March 13, 2019,

the EEOC issued Plaintiff a right-to-sue letter. See Dkt. 1, Ex. A. Plaintiff subsequently filed

this action on June 3. On August 5, Defendants filed the present motion to dismiss, which

Plaintiff opposed on August 25. Defendants did not file a reply brief.

                                        LEGAL STANDARD
        "To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to 'state a claim to relief that is plausible on its face."' Ashcroft v. Iqbal, 556

U.S. 662,678 (2009) (quoting Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In reviewing

a motion to dismiss, the Court "constru[es] the complaint liberally, accepting all factual allegations

in the complaint as true, and drawing all reasonable inferences in the plaintiffs favor." Goldstein

v. Pataki, 516 F.3d 50, 56 (2d Cir. 2008). The Court, however, need not credit "[t]hreadbare



                                                     3
recitals of the elements of a cause of action, supported by mere conclusory statements." Iqbal,

556 U.S. at 678.

                                                  DISCUSSION

          Plaintiff alleges violations of federal law under Title VII, 42 U.S.C. § 1983, and 42

U.S.C. § 1981, as well as violations ofNew York state and municipal law. The Court addresses

these claims in turn.

I.        Title VII Claims

          Plaintiff alleges discrimination, retaliation, and hostile work environment on the basis of

race in violation of Title VII. 4 The Court considers each of these claims as to DOC and the

City. 5 For the reasons provided below, the Court concludes that none plausibly state a claim for

relief.

          A. Timeliness

          As an initial matter, Plaintiff timely brought his Title VII claims. "Plaintiff alleges that

his unlawful and discriminatory termination" - here, the adverse action - "occurred in February

of2018." Pl.'s Opp. at 7. One month later, he filed an EEOC charge. Plaintiffs Title VII

claims thus accrued less than 300 days prior to the date of his EEOC filing, as is statutorily

required. See 42 U.S.C. § 2000e-5(e)(l).

          To the extent that Plaintiffs claims require consideration of the March 24, 2017 incident

and the events between that incident and Plaintiffs termination in February 2018, the Court may



          4 At several points, the complaint also references discrimination based on sex. See, e.g., Comp!. W44.

Plaintiff, however, does not substantiate that claim with any particular factual allegations nor does he argue in his
opposition that he was subject to sex discrimination.

          5The complaint does not specify against which Defendant Plaintiff brings his Title VII causes of action.
See id. WW 64-66, 67-69. To the extent that Plaintiff brings those claims against the individually named Defendants,
however, those claims must be dismissed because "Title VII claims are not cognizable against individuals[.]"
Patterson v. County of Oneida, N.Y., 375 F.3d 206,226 (2d Cir. 2004).

                                                           4
still consider them pursuant to "[t]he continuing violation exception to the Title VII limitations

periods." Patterson, 375 F.3d at 220. "[I]f a Title VII plaintiff files an EEOC charge that is

timely as to any incident of discrimination in furtherance of an ongoing policy of discrimination,

all claims of acts of discrimination under that policy will be timely even if they would be

untimely standing alone." Id. ("[A] plaintiff must at the very least allege that one act of

discrimination in furtherance of the ongoing policy occurred within the limitations periods.").

       B. Discrimination

       Plaintiff alleges that "Defendant[s] ha[ve] discriminated against [him] on the basis of his

race[.]" Comp!. Jr 44. He states that, "[p]rior to his termination, [he] became the subject of

aggressive but baseless investigations and meritless departmental charges" and that "race ...

[w]as the motivating factor" for those actions. Id. Jr!r 31, 37. To support this claim, Plaintiff

asserts that he was both the only African American officer among those involved in the March

24, 2017 incident and the only one to be fired. He also more broadly alleges that no white

officers have ever faced similar charges or been fired for reporting a comparable incident. This,

he claims, reflects a "pattern ofracial ... discriminatory conduct," particularly within DOC's

"entire investigation and disciplinary system." Id. Jr!r 40-41.

        To make a primafacie case of discrimination under Title VII, Plaintiff must show "(1)

that []he is a member of a protected class, (2) that []he was qualified for the position []he sought,

(3) that []he suffered an adverse employment action, and (4) [that he] can sustain a minimal

burden of showing facts suggesting an inference of discriminatory motivation." Littlejohn v.

City ofNew York, 795 F.3d 297,311 (2d Cir. 2015).

        Even assuming that Plaintiff could satisfy the first three elements of this analysis, his

claim fails because Plaintiff has proffered no facts to support a plausible allegation that



                                                  5
Defendants' conduct was motivated by discriminatory intent. 6 Alleging no direct evidence of

discrimination, the complaint states only that Plaintiff was the subject of investigations and

charges. See Comp!. Jr 31. However, it nowhere explains what the substance of those

investigations was or even when they took place. Nor does Plaintiff state what charges or

discipline he received after the Mai-ch 24, 2017 incident and prior to his February 2018

termination, even though this information should be readily available to him at this stage.

        Moreover, the complaint offers nothing but speculation that race played a role in the

alleged investigations, charges, and his eventual termination. Plaintiffs single arguably non-

conclusory contention is that he was the only African American officer fired among the officers

present during the March 24, 2017 incident. But Plaintiffs attempt to ground his Title VII

discrimination claim on a theory of disparate treatment also fails. PL' s Opp. at 13 ("Plaintiff

alleges facts of indirect discrimination through the treatment []he experienced as compared to

similarly situated white male employees."). "[S]howing that the employer subjected him to

disparate treatment, that is, treated him less favorably than a similarly situated employee outside

his protected group" is a permissible means of establishing an inference of discriminatory

motivation. Graham v. Long Island R.R., 230 F.3d 34, 39 (2d Cir. 2000); see also Sotomayor v.

City a/New York, 862 F. Supp. 2d 226,254 (E.D.N.Y. 2012) (explaining that disparate treatment

"is a recognized method of raising an inference of discrimination for purposes of making out a

primafacie case"). In relying on this theory, however, a plaintiff must identify comparators and

show that the comparators are "'similarly situated in all material respects' to the individuals with




        6 Defendants do not seem to dispute that Plaintiff plausibly alleges a material adverse action - that is, his
termination in February 2018. See Defs.' Mot. at 6 ("Aside from his allegedly retaliatory termination, the Complaint
does not plead that Plaintiff suffered an adverse employment action."); see also Littlejohn, 795 F.3d at 312 n. 10
("Examples of materially significant disadvantages" - constituting an adverse employment action - "include
termination[.]").

                                                         6
whom she seeks to compare herself:' Graham, 230 F.3d at 39-40 (requiring "a reasonably close

resemblance of the facts and circumstances of plaintiffs and comparator's cases"); Norville v.

Staten Island Univ. Hosp., 196 F.3d 89, 96 (2d Cir. 1999) (necessitating that "the plaintiff must

compare herself to employees who are 'similarly situated in all material respects,"' which

includes "be[ing] subject to the same standards governing performance evaluation, discipline,

and must have engaged in conduct similar to the plaintiffs").

       Here, the complaint contains nothing of the sort. Plaintiff alleges disparate treatment by

arguing that he was the only African American officer fired among those involved in the March

24, 2017 incident. Then, more generally, he asserts that DOC has a policy and practice of more

severely disciplining and firing minority officers. For instance, the complaint states that

"Plaintiff notices that while employed at CORRECTIONS, when black employees of

CORRECTIONS are charged or accused with the same conduct as similarly situated white

employees of CORRECTIONS, black employees of CORRECTIONS are dealt much harsher

disciplinary consequences." Comp!.    Jr 46; see also id. Jr 47 ("This is evidenced by the many
various cases of black employees being disciplined by CORRECTIONS and necessitating the

hiring of independent counsel to have their grievances remedied.").

       Beyond these conclusory allegations of disparate treatment, however, the complaint does

not identify a single other correction officer, let alone one who was "similarly situated in all

material respects"' to Plaintiff. Graham, 230 F.3d at 39. Most apparently, although Plaintiff

alleges that he was the only African American officer among those who participated in the

March 24, 2017 incident, he does not identify the other officers present that day by name or

describe their race or position within DOC. "Where a plaintiff seeks to derive an inference of

discrimination from allegations of disparate treatment, he or she must plausibly allege the



                                                  7
existence of at least one comparator who was more favorably treated despite being 'similarly

situated to the plaintiff in all material respects.'" Haggood v. Rubin & Rothman, LLC, No. 14-

CV-34, 2014 WL 6473527, at *11 (E.D.N.Y. Nov. 17, 2014); see alsoAlbertv. Carovano, 851

F.2d 561,572 (2d Cir. 1988) ("The naked allegation that appellees 'selectively enforc[ed] the

College rules ... against plaintiffs ... because they are black [or] Latin' is too conclusory to

survive a motion to dismiss."). The lack of support for Plaintiffs theory is further evident from

his opposition brief, where he argues that he has sufficiently demonstrated discriminatory

motivation through indirect evidence but neither cites nor mentions a fact alleged in the

complaint. See Pl.'s Opp. at 13-14.

       In sum, Plaintiffs claim of race discrimination, "generously construed, [is] little more

than conclusory statements of no probative value" and must be dismissed. Shumway v. United

Parcel Serv., Inc., 118 F.3d 60, 65 (2d Cir. 1997).

        C. Retaliation
        Plaintiff also alleges that Defendants retaliated against him for reporting the March 24,

2017 incident and, in particular, stating "that he had never seen a white inmate treat[ed] in this

same manner." Comp!.      r 22.   "Retaliation claims under Title VII ... are ... analyzed pursuant

to Title VII principles." Littlejohn, 795 F.3d at 315. "To establish a presumption of retaliation at

the initial stage of a Title VII litigation, a plaintiff must present evidence that shows '(1)

participation in a protected activity; (2) that the defendant knew of the protected activity; (3) an

adverse employment action; and (4) a causal connection between the protected activity and the

adverse employment action.'" Id. at 315-16. The protected activity must be the but-for cause of

the alleged adverse action. See Univ. of Tex. Sw. Med Ctr. v. Nassar, 570 U.S. 338, 360 ("Title

VII retaliation claims must be proved according to traditional principles of but-for causation[.]").



                                                   8
        Again, even if the Court assumes arguendo that Plaintiff has established the first three

requirements in this analysis, the fourth- but-for causation between Plaintiffs reporting of the

March 24, 2017 incident and his termination - is not plausibly alleged. See Hollander v. Am.

Cyanamid Co., 895 F.2d 80, 85 (2d Cir. 1990) (holding that, despite satisfying the first three

elements of Title VII retaliation, the requisite causal nexus was not shown and thus plaintiffs

claim fails).

        Plaintiff has not put forth any direct evidence that his termination was a result of

reporting the March 24, 2017 incident. Although he asserts that he was subject to "baseless

investigations and meritless departmental charges" after the reporting, he alleges nothing else

regarding those investigations and charges to plausibly connect them to his protected activity.

Comp!. Jr 31. To accept Plaintiffs allegations would thus require the Court to speculate about

any potential connection, which the Court cannot do.

        The indirect evidence alleged also fails to support an inference of but-for causation.

Although the Second Circuit "has consistently held that proof of causation can be shown ...

indirectly, by showing that the protected activity was followed closely by discriminatory

treatment," Gordon v. NY. C. Bd. ofEduc., 232 F.3d 111, 117 (2d Cir. 2000), here the proximity

of time between the protected activity and the adverse action does not suffice. Plaintiff alleges

that he reported the incident on March 25, 2017, complied with Captain Firsov's request to fill

out the use-of-force form in April 2017, and then was interviewed about the incident in July

2017. Plaintiff, however, was not terminated until February 2018, approximately one year after

first reporting the incident. While there is no "bright line to define the outer limits beyond which

a temporal relationship is too attenuated to establish a causal relationship," Gorman-Bakos v.

Cornell Coop. Extension a/Schenectady Cty., 252 F.3d 545,554 (2d Cir. 2001), "temporal



                                                  9
proximity must be close," Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268,273 (2001) (per

curiam). One year is far beyond what courts in this circuit have determined as temporally close.

See, e.g., id. at 273-74 (citing cases in which courts found that three and four month gaps

between the protected activity and adverse action were insufficient to establish causal

connection). And even if the Court were to consider the time from Plaintiffs last alleged

discussion about the incident - that is, his interview about the incident in July 2017 - and his

termination, that would constitute six months - a period still too lengthy to infer causation.

       Accordingly, without plausibly alleging causation, Plaintiffs Title VII retaliation claim

has not crossed "the line from conceivable to plausible" and will be dismissed. Twombly, 550

U.S. at 570.

       D. Hostile Work Environment
       To plead a hostile work environment under Title VII, Plaintiff must demonstrate that "the

workplace [was] permeated with discriminatory intimidation, ridicule, and insult that is

sufficiently severe or pervasive to alter the conditions of [his] employment and create an abusive

working environment." Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (internal citation

omitted). "In determining whether the conduct was sufficiently severe or pervasive, courts look

at '(1) the frequency of the discriminatory conduct; (2) its severity; (3) whether the conduct was

physically threatening or humiliating, or a mere offensive utterance; (4) whether the conduct

unreasonably interfered with plaintiffs work; and (5) what psychological harm, if any,

resulted."' Sotomayor, 862 F. Supp. 2d at 260-61 (quotingAulicino v. N.Y.C. Dep't of Homeless

Servs., 580 F.3d 73, 82 (2d Cir. 2009)). "A jury must be able to conclude that the work

environment both objectively was, and subjectively was perceived by the plaintiff to be,

sufficiently hostile to alter the conditions of employment for the worse." Schiano v. Quality

Payroll Sys., Inc., 445 F.3d 597,604 (2d Cir. 2006).

                                                 10
        Plaintiff alleges that, prior to his termination in February 2018, he was "the subject of

aggressive but baseless investigations and meritless departmental charges." Comp!. Jr 31. He

"maintains that these disciplinary actions were the result of CORRECTIONS 's attempt to create

a racially hostile work environment for black employees." Id Jr 47. Nonetheless, the complaint

includes insufficient factual matter about Plaintiffs workplace conditions and, as previously

noted, inadequate detail about the alleged investigations and charges that Plaintiff was subjected

to. To evaluate such a claim, the Court must "look[] at all the circumstances." Harris, 510 U.S.

at 23. But Plaintiff provides no detail about his work circumstances for the Court to evaluate.

There are no facts alleged as to when the investigations took place and why, what he was

charged with and why, or other alleged severe and/or pervasive conduct that Plaintiff may have

faced. Plaintiffs opposition also offers no defense to the motion to dismiss, stating only that this

claim is established "based upon the above-mentioned isolated and collective conduct of

defendants' CITY OF NEW YORK AND JOHN DOES 1-10." Pl.'s Opp. at 14. The Court

therefore finds no plausible allegation in the complaint that Plaintiff was subjected to

harassment, let alone the frequent and severe harassment necessary to support a hostile work

environment claim. 7

II.      Section 1981 and 1983 Claims
         Plaintiff also brings First, Thirteenth, and Fourteenth Amendment claims pursuant to 42

U.S.C. §§ 1981 and 1983.




         7 In addition, "[i]t is axiomatic that mistreatment at work, whether through subjection to a hostile

environment ... is actionable under Title VII only when it occurs because of an employee's ... protec/ed
characteristic." Rivera v. Rochester Genesee Reg'/ Transp. Auth., 743 F.3d 11, 20 (2d Cir. 2014). But for reasons
previously given in discussing his other Title VII claims, Plaintiff has not plausibly alleged that Defendants' actions
were motivated by his race.

                                                          11
       A. Monell Claims

       As a preliminary matter, the Court dismisses Plaintiffs§ 1981 and§ 1983 claims against

DOC and the City. "[W]hen the defendant sued for discrimination under§ 1981 or§ 1983 is a

municipality ... the plaintiff is required to show that the challenged acts were performed

pursuant to a municipal policy or custom." Patterson, 375 F.3d at 226; see Nieblas-Love v.

NY.C. Haus. Auth., 165 F. Supp. 3d 51, 75 (S.D.N.Y. 2016) (applying Monell liability to a

municipal agency). Thus, the same liability inquiry under Monell v. Department ofSocial

Services of City ofNew York, 436 U.S. 658 (1978), applies to both the§ 1981 and§ 1983 claims

brought against DOC and the City here. See Patterson, 375 F.3d at 226. Monell liability is

established by showing: "(l) a formal policy which is officially endorsed by the municipality; (2)

actions taken or decisions made by government officials responsible for establishing municipal

policies which caused the alleged violations of the plaintiffs civil rights; (3) a practice so

persistent and widespread that it constitutes a 'custom or usage' and implies the constructive

knowledge of policy-making officials; or (4) a failure by official policy-makers to properly train

or supervise subordinates to such an extent that it amounts to deliberate indifference to the rights

of those with whom municipal employees will come into contact." Moray v. City of Yonkers,

924 F. Supp. 8, 12 (S.D.N.Y. 1996) (internal citations omitted). Liability cannot be premised on

a theory ofrespondeat superior. See Reynolds v. Giuliani, 506 F.3d 183, 191 (2d Cir. 2007).

        Here, Plaintiff makes only generalized and conclusory allegations about DOC's and the

City's role in this alleged misconduct. For instance, the complaint states that there was a

"pattern of racially discriminatory conduct," Comp!. Jr 45; a "pattern of inequity and racial

discrimination," id. Jr 48; a "policy and practice to retaliate against officers who complained of

discrimination," id. Jr 59; "the policy and practice of defendants to institute formal



                                                  12
Administrative Charges against individuals who file grievances against defendants and/or who

break the blue wall of silence," id   Ir 61; and "the policy and practice of defendants to discipline
minority officers in a more severe manner than non-minority officers," id      Ir 62.
       While "a plaintiff 'is not obliged to plead evidence supporting his allegations of the

existence of a custom or policy that allegedly caused the injury in question," "[t]his does not

permit Plaintiff to rely only on a conclusory allegation ofan unconstitutional policy." Ambrose

v. City ofNew York, 623 F. Supp. 2d 454,465 (S.D.N.Y. Mar. 31, 2009). Plaintiff does not even

suggest, for example, which "official or officials [would be] responsible for establishing final

policy with respect to the subject matter in question." Pembaur v. City of Cincinnati, 475 U.S.

469,483 (1986). Thus, without providing more than "boilerplate allegations of unconstitutional

policies and practices," Plair v. City ofNew York, 789 F. Supp. 2d 459,469 (S.D.N.Y. 2011),

and"[n]o factual matter of any kind accompan[ying] plaintiffs rote recitation of Monell," Abreu

v. City o/New York, 657 F. Supp. 2d 357,361 (E.D.N.Y. 2009), his§ 1981 and§ 1983 claims

against DOC and the City must be dismissed. The Court's ensuing analysis, therefore, considers

only those claims as to the individual John Doe Defendants.

        B. First Amendment Retaliation Claim
        Plaintiff next alleges that Defendants retaliated against him in violation of the First

Amendment. Although the complaint does not clearly delineate what speech allegedly spurred

Defendants' retaliation, Plaintiff seems be referring to his reporting of the March 24, 2017

incident, as well as his completion of the use-of-force form in April and interview with the

Investigation Department in July. He alleges that, as a result of his reporting, he was

"subject[ed] .' .. to extra scrutiny, the initiation of retaliatory investigations, demotions via

transfer, retaliatory prosecution of baseless disciplinary proceedings and threats of penalties."

Comp!. Ir 54. Plaintiff further alleges that DOC has an "unwritten" policy, known as the "Blue

                                                   13
wall of silence," which restrains officers from reporting other officers for misconduct and

subjects those who do to administrative charges. Id.   Jr 60.
       To plead a First Amendment retaliation claim, Plaintiff must show that"(!) the speech at

issue was 'made as a citizen on matters of public concern rather than as an employee on matters

of personal interest,' (2) he or she suffered an adverse employment action, and (3) 'the speech

was at least a substantial or motivating factor in the [adverse employment action]."' Garcia v.

Hartford Police Dep 't, 706 F.3d 120, 129-30 (2d Cir. 2013) (internal citations omitted). As to

the first requirement, "when public employees make statements pursuant to their official duties,

the employees are not speaking as citizens for First Amendment purposes, and the Constitution

does not insulate their communication from employer discipline." Garcetti v. Ceballos, 547 U.S.

410,421 (2006).

       Plaintiff fails to state a claim for First Amendment retaliation because his speech was

made pursuant to his official duties and not as a private citizen. See Jackler v. Byrne, 658 F.3d

225,237 (2d Cir. 2011) ("Whether the employee spoke solely as an employee and not as a

citizen is ... largely a question of law for the court."). The Supreme Court has defined speech

made "pursuant to" official duties as "speech that owes its existence to a public employee's

professional responsibilities." Garcetti, 547 U.S. at 421. Even "where no clear 'official duty' to

speak is present on the record, this Circuit focuses on the subject, manner, and context of the

speech to determine whether it relates to topics that are 'indispensable prerequisites to effective'

performance of the speaker's 'primary employment responsibility,' and thus not entitled to First

Amendment protection." Griffin v. City a/New York, 880 F. Supp. 2d 384, 396 (E.D.N.Y.

2012). Whether speech is pursuant to official duties is an "objective" and "practical" inquiry.




                                                 14
See Weintraub v. Bd. of Educ. of City Sch. Dist. of City ofNew York, 593 F.3d 196,202 (2d Cir.

2010).

         Primarily at issue here is Plaintiffs report to Captains Black and Ingram that, one day

after placing Heath in his cell, he "observed Heath ... [still] contaminated with pepper spray"

and "that he had never seen a white inmate treat[ed] in this same manner." Comp!. Jr 21-22.

This speech is directly tied to Plaintiffs "professional responsibilities" as a correction officer at

the MDC. Garcetti, 547 U.S. at 421. This is perhaps best illustrated by the fact that Plaintiff

participated - in his role as a correction officer at the MDC - in the very incident that he

reported. Moreover, Plaintiff admits that his supervisors ordered him to complete the use-of-

force form and conduct the interview. See Comp!. Jr 25 ("Plaintiff steadfastly asserted that he

submitted the required forms upon being ordered by his superiors[.]"); id. Jr 26 (stating that the

firing was made "recklessly and with complete disregard for the actual facts" because Plaintiff

"reported the incident as instructed by his superiors"). In light of this, the Court cannot conclude

that Plaintiffs speech was anything but a "primary employment responsibility of his," Griffin,

880 F. Supp. 2d at 396, in large part because the treatment of those detained at the MDC was

"part-and-parcel of [Plaintiffs] concerns" as a correction officer, Weintraub, 593 F.3d at 203.

See also Lee-Walker v. N.Y.C. Dep't ofEduc., 220 F. Supp. 3d 484,492 (S.D.N.Y. 2016)

(holding that a public school teacher's statements were pursuant to her official duties because

they "were made to [her] own students at school, during class, concerning a topic that [s]he

alleges s[he] believed to be of important to their continuing education"); Defs.' Mot. at 15

(explaining that reporting the treatment of a detainee was "attendant to [Plaintiffs] role as a

probationary correction officer").




                                                  15
       Plaintiff disputes this, asserting that the "reporting of discrimination and misconduct by

Defendants was not part of his official duties." PL 's Opp. at 17; see also id. ("Reporting internal

misconduct to Investigators was neither encouraged nor rewarded and was not expected or

permitted[.]"). This argument lacks merit, however, in light of the Second Circuit's admonition

that "speech can be 'pursuant to' a public employee's official job duties even though it is not

required by, or included in, the employee's job description, or in response to a request by the

employer." Weintraub, 593 F.3d at 203; see also Garcetti, 547 U.S. at 422 ("Employers have

heightened interests in controlling speech made by an employee in his or professional

capacity."). Plaintiff relies heavily on a single case from the Eastern District of New York,

Griffin v. City ofNew York, 880 F. Supp. 2d 384 (E.D.N.Y. 2012), which held that a police

officer, who reported misconduct to the New York Police Department's Internal Affairs Bureau,

spoke as a private citizen. See PL' s Opp. at 17. Griffin is inapposite in several respects, most

critically because there the court noted that the speech was unrelated to the plaintiffs actual

assignments as a police officer. See Griffin, 880 F. Supp. 2d at 398 ("[The] alleged misconduct

did not directly interfere with plaintiffs ability to perform his assigned duties as a police

officer."). By contrast, here, Plaintiff admits that "Captain Ellerbe ordered [him] and several

other officers" to participate in the incident from which the reporting followed. Comp I.   f 19.
        Plaintiff also attempts to argue that"[e]xposure of official misconduct, especially within

law enforcement, is generally of great consequence to thy public, and thus is a topic that is a

matter of public concern for First Amendment purposes." Pl.'s Opp. at 18. While that may well

be true, "whether the subject of the employee's speech was a matter of public concern" and

"whether the employee spoke 'as a citizen' rather than solely as an employee" are divided into

"two inquiries." Jack/er, 658 F.3d at 235. The case law is, therefore, clear that the Court's



                                                  16
analysis ends upon finding that Plaintiffs speech was made in accordance with his employment

responsibilities as a correction officer. 8

        C. Fourteenth Amendment Claim

        Plaintiff also brings a cause of action under the Fourteenth Amendment, which -

although somewhat unclear - seems to allege a violation of the Equal Protection Clause. A

Fourteenth Amendment equal protection claim is analyzed under the same framework as Title

VII claims. See Ruiz v. County of Rockland, 609 F .3d 486, 491-92 (2d Cir. 201 O); see also

Williams v. NY.C. Dep't of Educ., No. 19-CV-1353 (CM), 2019 WL 4393546, at *15 (S.D.N.Y.

Aug. 28, 2019) ("[A]n equal protection claim 'parallels [a] Title VII claim[.]"' (citation

omitted)). Plaintiff, therefore, "must first establish a primafacie case of discrimination." Ruiz,

609 F .3d at 491. To the extent that Plaintiff is alleging a selective enforcement theory, this

"requires a showing that (1) 'compared with others similarly situated, [the plaintiff] was

selectively treated, and (2) the selective treatment was motivated by an intention to discriminate

on the basis of impermissible considerations, such as race or religion, to punish or inhibit the

exercise of constitutional rights, or by a malicious or bad faith intent to injure [the plaintiff]."

DePrima v. City ofNY. Dep't ofEduc., No. 12-CV-3626, 2014 WL 1155282, at *5 (E.D.N.Y.

Mar. 20, 2014).

        Plaintiff alleges that "Defendant CORRECTIONS, acting under color of law and

pursuant to their official policy, practice or custom, intentionally, knowingly and/or with

deliberate indifference for the rights of Plaintiff, discriminated against him when they filed and




          8 As an additional note, "[a]n individual may be held liable under ... § 1983 only if that individual is

personally involved in the alleged deprivation." Littlejohn, 795 F.3d at 314. Although Plaintiff names ten John
Does as defendants, he does not include any specific allegations as to how those Defendants - even ifhe could not
identify them by name - were involved in this alleged conduct.


                                                        17
sustained frivolous charges against Plaintiff and failed to promote Plaintiff to Detective on the

basis of his race."9 Comp!. Jr 85. But only alleging that frivolous charges were brought against

him is insufficient to state a claim for relief under the Fourteenth Amendment for the reasons

previously explained above regarding Plaintiffs Title VII claims. See Shtino v. Aponte, No. 93-

CV-4617 (DLC), 1995 WL 396581, at *9 (S.D.N.Y. July 6, 1995) ("In addition to disposing of

plaintiffs Title VII disparate treatment claim, this discussion also disposes of plaintiffs claims

asserted under ... the Fourteenth Amendment .... Each of these causes of action must be based

on intentional discrimination[.]"). Additionally, the Court notes - and finds it telling - that

Plaintiff does not even address or defend this cause of action in his opposition. See Pl.'s Opp. 8-

14.

        D. Thirteenth Amendment Claim

        Plaintiffs complaint also includes a cause of action for discrimination under the

Thirteenth Amendment. Plaintiffs allegations are essentially verbatim to his Fourteenth

Amendment claim, asserting that "Defendant CORRECTIONS ... knowingly and/or with

deliberate indifference for the rights of Plaintiff, discriminated against him when they filed and

sustained frivolous charges against Plaintiff and failed to promote Plaintiff from probationary

officer to officer." Compare Comp!. Jr 77-82 (Thirteenth Amendment claim), with id. at Jr 83-88

(Fourteenth Amendment claim).

         The Thirteenth Amendment provides that "[n]either slavery nor involuntary servitude,

except as a punishment for crime whereof the party shall have been duly convicted, shall exist

within the United States, or any place subject to their jurisdiction." U.S. Const. amend. XIII, § 1.

The Supreme Conrt has referred to it as "an absolute declaration that slavery or involuntary


         9 Given that neither the complaint nor Plaintiffs opposition mentions a failure to promote Plaintiff to a
detective position, the Court assumes that this allegation is a cut-and-paste or typographical error.

                                                          18
servitude shall not exist in any part of the United States." Civil Rights Cases, 109 U.S. 3, 20

(1883). Nothing in Plaintiffs complaint - which at most alleges that he was subject to frivolous

charges, unfairly disciplined, and fired- touch on the Thirteenth Amendment's protection

against involuntary servitude. Plaintiff has not asserted - nor does the Court believe that he

could assert- that his work at DOC was involuntary, compelled, or coerced. Because "[t]he

Thirteenth Amendment does not bar labor that an individual may, at least in some sense, choose

not to perform, even where the consequences of that choice are 'exceedingly bad,"' Immediato v.

Rye Neck Sch. Dist., 73 FJd 454, 460 (2d Cir. 1996) (citation omitted), Plaintiffs allegations do

not give rise to a claim under the Thirteenth Amendment. See Williams v. City ofNew York, No.

99-CV-2697, 2006 WL 2668211, at *28 (E.D.N.Y. Sept. 11, 2006) ("Allegations of employment

discrimination alone do not trigger Thirteenth Amendment concerns.").

        E. Retaliation

        Plaintiff also alleges retaliation on the basis of race in violation of§ 1981, which ensures

that "[a]ll persons within the jurisdiction of the United States shall have the same right ... to

make and enforce contracts ... as is enjoyed by white citizens." Section 1981 "outlaws

discrimination with respect to the enjoyment of benefits, privileges, terms, and conditions of a

contractual relationship," including discrimination "giving rise to a hostile work environment."

Patterson, 375 FJd at 224,226. The Second Circuit has held that "[m]ost of the core

substantive standards that apply to claims of discriminatory conduct in violation of Title VII are

also applicable to claims of discrimination in employment in violation of§ 1981 [.]" Id at 225.

Therefore, to the extent that Plaintiff alleges discrimination under § 1981 against the individual

Defendants, this claim is dismissed for the same reasons as his Title VII claims.




                                                  19
III.   Remaining State-Law Claims
       Finally, Plaintiff alleges several violations of New York state and municipal law. Federal

district courts have supplemental jurisdiction over non-federal law claims "that are so related to

claims in the action within such original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution." 28 U.S.C. § 1367(a). A district

court, however, "may decline to exercise supplemental jurisdiction over a claim" once it "has

dismissed all claims over which it has original jurisdiction." 28 U.S.C. § 1367(c)(3). "[I]n the

usual case in which all federal-law claims are eliminated before trial, the balance of factors to be

considered under the [supplemental] jurisdiction doctrine - judicial economy, convenience,

fairness, and comity - will point toward declining to exercise jurisdiction over the remaining

state-law claims." Valencia ex rel. Franco v. Lee, 316 F.3d 299,305 (2d Cir. 2003). Generally,

"if a plaintiffs federal claims are dismissed before trial, the state claims should be dismissed as

well." Brzak v. United Nations, 597 F.3d 107, 113-14 (2d Cir. 2010) (citation omitted).

        Here, declining jurisdiction over Plaintiffs state-law claims would not disserve the

principles of judicial economy, convenience, or fairness. The Court has addressed and dismissed

each of Plaintiffs federal claims and done so early in the litigation. See Kolari v. New York-

Presbyterian Hosp., 455 F.3d 118, 123 (2d Cir. 2006) (reversing the district court's exercise of

supplemental jurisdiction because "Plaintiffs' federal-law claims were eliminated on a motion to

dismiss, prior to the investment of significant judicial resources"). Accordingly, the Court

declines to exercise supplemental jurisdiction here and thus does not address whether Plaintiff

has stated a claim for relief under state or municipal law.




                                                 20
                                         CONCLUSION

         For the foregoing reasons, Defendants' motion to dismiss is granted. Plaintiff will be

given an opportunity to amend his complaint. Should he choose to do so, he shall file the

amended complaint no later than February 28, 2020. The Clerk of Court is respectfully directed

to terminate the motion pending at docket entry 10.

Dated:      January 30, 2020
            New York, New York

                                                   Ro ie brams
                                                   United States District Judge




                                                 21
